DETAILED ACTION
Response to Amendment
The following is in response to the amendment of October 28, 2021.

Allowable Subject Matter
Claims 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
In a lubricating device for lubricating a circulating clothing of a machine for manufacturing a fibrous web, the lubricating device being in combination with a suction apparatus having a body with at least one suction opening formed therein, the lubricating device comprising a body including a feed chamber having an inlet for supplying a pressurized liquid lubricant to the feed chamber and an outlet for discharging the pressurized liquid lubricant from the feed chamber, a nozzle, and a nozzle chamber to which the nozzle is connected for discharging the pressurized liquid lubricant, the nozzle having a flow-conducting connection to the feed chamber via the nozzle chamber and the outlet, the prior art does not disclose or suggest a diffuser for diffusing the pressurized liquid lubricant supplied via the outlet, the diffuser being disposed between the outlet and the nozzle, wherein all of the nozzle is formed in the body of the lubricating device, and the body of the lubricating device is separate from the body of the suction apparatus. All of the claims are deemed allowable over the prior art for at least having the aforementioned features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.